Name: Council Regulation (EC) No 2819/95 of 5 December 1995 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: economic policy;  maritime and inland waterway transport;  EU finance
 Date Published: nan

 7. 12 . 95 IENI Official Journal of the European Communities No L 292/7 COUNCIL REGULATION (EC) No 2819/95 of 5 December 1995 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty (3), Whereas Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvements in inland waterway transport (4), introduced a programme of struc ­ tural improvements in inland waterway transport by providing for scrapping schemes coordinated at Com ­ munity level ; Whereas the process of structural overcapacity reduction and fleet restructuring is spread over time ; whereas because of the difficult economic situation in the sector a growing number of new requests for scrapping premiums are being submitted to the scrapping funds whilst the financial resources to meet these requests are limited ; whereas, therefore, additional financial resources could be temporarily made available to the said funds, by the Member States ; whereas these contributions may be supplemented by Community financing for 1995 ; Whereas appropriations lor structural improvement operations in inland waterway transport have been entered and set in the general budget of the European Communities for 1995 and the current scrapping opera ­ tions should be stepped up ; whereas, as a consequence, these appropriations should be set aside for the scrapping of vessels on the waiting list referred to in Article 8 (6) of Commission Regulation (EEC) No 1102/89 of 27 April 1989 laying down certain measures for implementing Council Regulation (EEC) No 1101 /89 on structural improvements in inland waterway transport (*) ; Whereas the financial solidarity referred to in Article 5 of Regulation (EEC) No 1101 / 89 must also come into play for the resources and expenditure of the funds ; Whereas it is the Commission's responsibility to ensure coordination between the scrapping funds to make for uniform application of Regulation (EEC) No 1101 /89 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1101 /89 is hereby amended as follows : 1 . the following paragraph shall be added to Article 3 : '4 . Each fund shall be financed by :  the contribution referred to in Article 4 ;  the special contributions referred to in Article 8 ;  the financial resources which might be made avai ­ lable by the Member States concerned as part of a scrapping scheme organized at Community level on the basis of harmonized procedures to be fixed ;  the Community contributions referred to in Article 4a' ; 2 . the following Article 4a shall be inserted after Article 4 : 'Article 4a 1 . For the year 1995, the funds referred to in Article 3 may be financed by contributions from the Community. 2 . For 1995 the appropriations entered in the general budget of the European Communities shall be allocated by the Commission, on the basis of the objectives to be achieved and in accordance with the different types and categories of vessels, to the funds according to the requests for scrapping premiums duly entered on the common waiting list.' ; 3 . in Article 5 (2) the second sentence shall be replaced by the following : 'This shall come into play for all the expenditure and all the resources of the funds referred to in Article 3 (4) so as to guarantee equal treatment in the scrapping operations for all carriers subject to this Regulation , independently of the fund to which the vessel belongs.' ; 4. Article 1 0 (3) shall be replaced by the following : '3 . The Commission shall ensure that the scrapping funds apply this Regulation uniformly and it shall provide coordination thereof.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No C 292, 7 . 11 . 1995, p. 16. (2) Opinion delivered on 13 September 1995 (not yet published in the Official Journal). ( 3 ) Opinion of the European Parliament of 10 October 1995 (OJ No C 287, 30 . 10 . 1995), Council Common Position of 17 November 1995 (OJ No C 325, 6 . 12. 1995, p. 1 ) and Deci ­ sion of the European Parliament of 29 November 1995 (nol yet published in the Official Journal). (4) OJ No L 116, 28 . 4. 1989, p. 25. Regulation as last amended by Regulation (EC) No 3314/94 (OJ No L 350 , 31 . 12. 1994 p. 8). (*) OJ No L 116, 28 . 4. 1989 . Regulation as last amended by Re ­ gulation (EC) No 3039/94 (OJ No L 322, 15 . 12 . 1994, p. 11 ) No L 292/8 EN Official Journal of the European Communities 7. 12. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1995. For the Council The President J. A. GRINAN